UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7420



DEREK MARQUIS FLEMING,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden, FCI Petersburg,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-582-2)


Submitted:   February 7, 2003               Decided:   March 12, 2003


Before WILKINS, Chief Judge, and TRAXLER and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se.     Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derek Marquis Fleming, a federal prisoner, seeks to appeal the

district   court’s    order   accepting    the   magistrate   judge’s

recommendation to deny relief on his petition filed under 28 U.S.C.

§ 2241 (2000), and the court’s order denying his motion filed under

Fed. R. Civ. P. 59(e).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Fleming v. Brooks, No. CA-01-582-2 (E.D. Va.

June 21, 2002 & July 19, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                  2